         Case 2:19-cv-12616-EEF-DMD Document 55 Filed 02/08/21 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 THERESA RIVERA AND                                  §     CIVIL ACTION NO.: 19-cv-12616
 CHRISTOPHER RIVERA                                  §
                                                     §
 VERSUS                                              §     JUDGE:        EEF
                                                     §
 WALMART, INC.                                       §     MAGISTRATE: DD


 REPLY MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

          Defendant, WALMART INC., (“Walmart”) respectfully submits this Reply Memorandum

in Support of its Motion for Summary Judgment (R. Doc. 21). Plaintiffs’ Opposition (R. Doc. 42)

fails to present competent evidence of the existence of a hazardous condition or notice to Walmart.

Lacking proof, Plaintiffs attempt to invoke far-flung evidentiary presumptions and adverse

inferences that are wildly speculative and as explained below, inapplicable.               Accordingly,

Plaintiffs cannot satisfy their burden of proof and Walmart is entitled to summary judgment.

    I.        Plaintiffs Still Have Not Met Their Burden of Proving That a Hazardous
              Condition Existed or That Walmart Had Actual or Constrictive Notice

          From the outset, Plaintiffs misstate the issues presented to the Court. Specifically, Plaintiffs

erroneously claim that Walmart’s Motion for Summary Judgment only seeks to dismiss Plaintiffs’

claims on the basis that they have failed to prove Walmart had actual or constructive notice of an

alleged hazardous condition before Mr. Rivera’s fall, and that “no other element of proof under

La. R.S. 9:2800.6 is at issue in this motion.”1 This is wrong – Walmart explicitly argued in its

Motion for Summary Judgment that Plaintiffs’ claims must be dismissed because, in addition to

lack of actual or constructive notice, Plaintiffs have failed to produce any competent evidence that




1 R. Doc. 42 at p. 1.
       Case 2:19-cv-12616-EEF-DMD Document 55 Filed 02/08/21 Page 2 of 11




a condition existed that presented an unreasonable risk of harm and caused Mr. Rivera’s fall.

Plaintiffs’ attempt to re-frame and literally re-style2 Walmart’s motion underscores their

desperation to evade discussion of the first prong of La. R.S. 9:2800.6.

         To the issue of that first necessary element under La. R.S. 9:2800.6, Walmart notes that

although Plaintiffs’ Opposition includes hundreds of pages of exhibits and altered clips of the

surveillance footage, Plaintiffs have still failed to produce any competent evidence to demonstrate

that a hazardous condition existed. While Plaintiffs cite to a statement in part of the incident file

where it is reported that Mr. Rivera stated he “slipped on something, but he is not sure what it

was,”3 that statement is inadmissible hearsay.4 Moreover, even if it considered, it does not

establish that a hazardous condition existed.5

         Similarly, Plaintiffs point to a few excerpts from Mr. Rivera’s medical records6 which state

that he “slipped,” that he “slipped and fell,” that he “slipped on water,” that “he slipped on

something,” and that “there was something wet on the floor that caused him to fall.”7 Just as with

the statement above, this material constitutes hearsay within hearsay – this time because each


2 Plaintiffs styled their Opposition as a “Memorandum in Opposition to Defendant’s Motion for Summary Judgment
on Actual or Constructive Notice” (R. Doc. 42). However, Walmart’s Motion for Summary Judgment was not titled
in that manner and Walmart’s motion addressed all of the elements Plaintiffs must prove under La. R.S. 9:2800.6. To
be sure, Walmart’s motion explicitly stated that Plaintiffs cannot prove that a condition existed that caused Mr.
Rivera’s fall. Plaintiffs’ suggestion that Walmart is only seeking summary judgment based on lack of actual or
constructive notice is completely without merit.
3 See Plaintiffs’ Opposition, R. Doc. 42, p. 12.
4 Indeed, the statement is double-hearsay, or hearsay-within-hearsay, as it is a statement offered for the truth of the
matter asserted and that was supposedly made by Mr. Rivera that is contained in an incident reporting document
prepared outside of Court. F.R.C.P. Rule 801. Importantly, Plaintiffs bear the burden of proving the admissibility of
hearsay statements under an exception, and they have not done so here. See Bergeron v. Great W. Cas. Co., No.
CIV.A. 14-13, 2015 WL 3505091, at *4 (E.D. La. June 3, 2015) citing Malley v. Wal-Mart Stores, Inc., No.
1:12CV127-HSO-RHW, 2013 WL 2099917, at *2 (S.D. Miss. May 14, 2013) (“As the proponent of the proffered
hearsay evidence, Plaintiff bears the burden of proving the applicability of an exception.”)
5 Simply alleging that Mr. Rivera slipped on “something” is insufficient to establish that a hazardous condition existed
that caused his fall under La. R.S. 9:2800.6. Louisiana courts have consistently granted summary judgment when a
plaintiff is unable to identify a specific hazardous condition that allegedly caused the accident. See Bailey v. Fred's
Stores of Tennessee Inc., 243 Fed. Appx. 850, 852 (5th Cir. 2007); Broussard v. Retail Inv'rs of Tex., Ltd, 123 So. 3d
912, 916 (La. App. 3d Cir. 2013); Myles v. Cajun Operating Co., 2017 WL 8640923 (M.D. La. 2017).
6 See Plaintiffs’ Opposition, R. Doc. 42, p. 12.
7 See Plaintiffs’ Opposition, R. Doc. 42, p. 12.

                                                           2
      Case 2:19-cv-12616-EEF-DMD Document 55 Filed 02/08/21 Page 3 of 11




contains Mr. Rivera’s statements within a medical record. While Federal Rule of Evidence 803(4)

provides a hearsay exception for statements in medical records “made for purposes of medical

diagnosis or treatment,” that exception applies only to the extent the statement was necessary for

the physicians to treat the patient. For example, in Rock v. Huffco Gas & Oil Co., Inc., details

about the presence of grease or the rusted-out quality of a step were considered inadmissible even

though they were in medical records because:

    “[t]he doctors stated that they only needed to know that [the plaintiff] had twisted his
    ankle; they did not need to know the additional detail that [the plaintiff] may have
    twisted the ankle while stepping through a rusted-out or defective step or by slipping
    in some grease in order to diagnose or treat Rock's injury.” 8

        Here, as the proponent of the evidence, Plaintiffs bear the burden of proving that the

statements they are seeking to introduce were made for the purposes of a medical diagnosis or

treatment and were necessary for the physician to treat the patient to invoke the medical records

hearsay exception. Yet, they have made no such showing. Nor can they, as Dr. Kevin Watson,

Mr. Rivera’s treating orthopedic surgeon, testified that it did not matter to him whether there was

something “wet on the floor.”9 Accordingly, details such as there being “water” or that there was

“something wet on the floor” or similar statements pulled from medical records should not be

considered by this Court as the statements have not been shown to satisfy the hearsay exception.

With those hearsay statements excluded, the Court is left with nothing more than statements to the

effect that Mr. Rivera fell, or that he slipped and fell, none of which prove a hazardous condition.

        Continuing, the admissible evidence in this case – namely, the testimony of various

Walmart personnel – demonstrates unequivocally that there was no hazardous condition present.

For example, Walmart associate William Perkins, who was stocking near the area where Mr.



8
 922 F.2d 272, 278 (5th Cir.1991).
9 Exhibit A, Deposition of Dr. Kevin Watson, p. 12-14.

                                                         3
       Case 2:19-cv-12616-EEF-DMD Document 55 Filed 02/08/21 Page 4 of 11




Rivera later fell, left the area at 9:46:15,10 several minutes before Mr. Rivera’s fall at 9:49:45.

During that period between Mr. Perkins’ departure and Mr. Rivera’s fall, at least 8 customers

walked very near the area where Mr. Rivera fell without incident. Then, at 9:50:00, or just 15

seconds after Mr. Rivera’s fall, Mr. Perkins approached Mr. Rivera to check on him, and Mr.

Perkins confirmed in his deposition that he did not see anything on the ground.11

          Next, Walmart associate Shelia Acker arrived at the accident scene at 9:51:34, and she

likewise testified that she did not see any water or debris on the floor.12 The unidentified “broom

lady” arrived at the scene a few seconds later at 9:51:40. While she stands near the scene holding

a broom and a dustpan, her arms are spread far apart, and she does not appear to be sweeping or

cleaning anything up, despite Plaintiffs’ speculative suggestions otherwise. Then, at 9:51:55,

about 20 seconds after the “broom lady” walked up to the incident area, Lucretia Taylor arrived at

the scene. Just like William Perkins and Shelia Acker, Ms. Taylor testified that she did not see

anything on the floor that could have caused Mr. Rivera’s fall.13

          In summary, Plaintiffs have presented no admissible, competent evidence that a hazardous

condition existed and caused Mr. Rivera’s fall. On the other hand, Walmart has presented positive,

admissible testimony that makes clear Plaintiffs cannot carry their burden under La. R.S. 9:2800.6

of proving that a hazardous condition existed. Accordingly, Walmart is entitled to summary

judgment as a matter of law on that basis alone.

    II.      Plaintiffs’ Spoliation Theory is Improper and Not Supported by the Evidence

          Plaintiffs’ claims also should be dismissed because they cannot prove that Walmart had

actual or constructive notice of any hazardous condition as required under La. R.S. 9:2800.6.



10 See timestamp on the surveillance footage attached as Exhibit A to Plaintiff’s Opposition.
11 Exhibit A to Walmart’s Motion for Summary Judgment at p. 59
12 Exhibit B to Walmart’s Motion for Summary Judgment at p. 90.
13 Exhibit C to Walmart’s Motion for Summary Judgment at p. 17.

                                                         4
       Case 2:19-cv-12616-EEF-DMD Document 55 Filed 02/08/21 Page 5 of 11




Plaintiffs implicitly concede that they have no proof of notice in their Opposition, as they instead

take the remarkable step of asking this Court for an adverse presumption based on a theory of

spoliation. In sum, Plaintiffs argue that simply because the “broom lady” happened to arrive at the

accident scene after Mr. Rivera’s fall holding a broom and a dustpan, she must have swept up the

substance that caused Mr. Rivera to fall, thus somehow depriving Plaintiffs of this “evidence.”

However, Plaintiffs’ spoliation argument and request for an adverse presumption is improper,

premised entirely on speculation and not supported by any of the undisputed facts and evidence in

this case, and is therefore without merit.

         To begin, Plaintiffs’ entire spoliation argument is premised on incorrect law. Plaintiffs’

long summary of the theory of spoliation under Louisiana state law is not the law applicable in

this case because federal law, rather than state law, is controlling on the issue of spoliation as

related to Plaintiffs’ requested evidentiary presumption.14 The Eastern District has consistently

held that the imposition of the adverse presumption based on spoliation of evidence is a severe

sanction. Thomas v. Tangipahoa Par. Sch. Bd., No. CV 14-2814, 2016 WL 3542286, at *1 (E.D.

La. June 29, 2016). As such, a showing of “bad faith” or “bad conduct” is required. Guzman v.

Jones, 804 F.3d 707, 713 (5th Cir. 2015) (quotation and citations omitted) (emphasis added). Thus,

the party seeking the sanction must establish that “‘(1) the party with control over the evidence

had an obligation to preserve it at the time it was destroyed; (2) the evidence was destroyed with




14 “Federal courts apply state substantive law in diversity jurisdiction cases, but apply federal procedural law.” DP
Solutions, Inc. v. Rollings, Inc., 353 F.3d 421, 427 (5th Cir. 2003): see also Fed. R. Civ. P. 1. Likewise, federal courts
“apply federal evidentiary rules rather than state spoliation laws in diversity suits.” Condrey v. SunTrust Bank of
Georgia, 431 F.3d 191, 203 (5th Cir. 2005). “Evidentiary ‘presumptions’ which merely permit an adverse inference
based on unproduced evidence are, likewise, controlled by federal law.” King v. Ill. Cent. R.R., 337 F.3d 550, 556 (5th
Cir. 2003); Willis v. Cost Plus, Inc., No. CV 16-639, 2018 WL 1319194, at *6 (W.D. La. Mar. 12, 2018).

                                                            5
       Case 2:19-cv-12616-EEF-DMD Document 55 Filed 02/08/21 Page 6 of 11




a culpable state of mind; and (3) the destroyed evidence was ‘relevant’ to the party's claim or

defense such that a reasonable trier of fact could find that it would support that claim or defense.”15

         An adverse presumption based on spoliation is completely inappropriate in this case

because Plaintiffs have failed to establish that the alleged evidence even existed in the first place.

As discussed above, William Perkins, Shelia Acker, and Lucretia Taylor all arrived at the scene

very shortly after Mr. Rivera’s fall and testified that there was nothing on the ground.16

Furthermore, Plaintiffs admit that the surveillance footage of Mr. Rivera’s accident does not show

any substances or liquids on the floor in the produce department where Mr. Rivera fell. In fact,

Plaintiffs felt the need to attach additional edited surveillance footage and expressed their

frustration in “the poor quality of defendant’s video system and its inability to capture any

substances or liquids on the floor of the produce department,” even though the altered

surveillance clips still failed to show any liquid or substance on the floor.17

         Additionally, Plaintiffs’ request calls for this Court to set aside basic reason. First, they

ask this Court to assume that a woman with a broom – not a mop – swept up water but somehow

left no trace for the various witnesses who have testified to see. Second, they ask the Court to




15 Thermotek, Inc. v. Orthoflex, Inc., No. 3:11-CV-870-D BF, 2015 WL 4138722, at *12 (N.D. Tex. July 7, 2015)
(quoting Rimkus Consulting Grp., Inc. v. Cammarata, 688 F. Supp. 2d 598, 615-16 (S.D. Tex. 2010) (quoting
Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 220 (S.D.N.Y. 2003)) (citing Byrnie v. Town of Cromwell, 243 F.3d
93, 107-12 (2d Cir. 2001))) (emphasis added); accord United States v. Garcia, 596 Fed.Appx. 24, 26 (2d Cir. 2015),
cert. denied, 136 S. Ct. 1532 (2016); Blank v. Tomorrow PCS, L.L.C., No. CV 16-11092, 2018 WL 3136002, at *3
(E.D. La. June 27, 2018).
16 Exhibit A to Walmart’s Motion for Summary Judgment at p. 59; Exhibit B to Walmart’s Motion for Summary
Judgment at p. 90, Exhibit C to Walmart’s Motion for Summary Judgment at p. 17.
17 R. Doc. 42 at p. 3. Furthermore, as Plaintiffs admit that the surveillance footage clips attached to their Opposition
as Exhibit B are altered. Exhibit C to Plaintiffs’ Opposition, the Affidavit of Scott Newnam, states that the surveillance
clips attached as Exhibit B are “zoomed in” and “slowed down.” As such, the clips attached as Exhibit B constitute
alterations of the original footage. Walmart submits that they are not competent summary judgment evidence and
should not be considered by the Court, although even they do not show any substance on the ground and, consequently
do not demonstrate that the “broom lady” swept up any substance in the area of the fall.


                                                            6
      Case 2:19-cv-12616-EEF-DMD Document 55 Filed 02/08/21 Page 7 of 11




assume that the woman with the broom swept up this water despite the fact that Mr. Rivera

remained on the ground where he fell moments earlier. Plaintiffs’ requests are simply illogical.

        Furthermore, Plaintiffs cannot point to any testimony from any of the witnesses at the

accident scene that states that the “broom lady” cleaned anything up. To the contrary, every single

person deposed with any recollection of this incident has stated there was nothing on the ground.

        Courts have previously declined to apply an adverse presumption based on spoliation when

the party seeking the presumption failed to prove that the allegedly destroyed evidence ever existed

in the first place. See Willis v. Cost Plus, Inc., No. CV 16-639, 2018 WL 1319194, at *6 (W.D.

La. Mar. 12, 2018) (“Plaintiff has made no showing that Defendant destroyed surveillance video

of the incident for the purpose of hiding adverse evidence. Indeed, Plaintiff has not shown such

evidence ever existed.”) (Emphasis added). Here, Plaintiffs have failed to prove that the

“evidence” existed, and their request that the Court make quantum leaps and ignore logic to arrive

at the presumption is simply not supported by the law. Accordingly, Plaintiffs are not entitled to

an adverse presumption based on spoliation and cannot use rank speculation and guesswork to

avoid summary judgment in this matter.

        Lastly, even assuming arguendo that Plaintiffs could show that the “broom lady” swept up

a substance at the accident scene that caused Mr. Rivera’s fall, which Walmart expressly denies,

Plaintiffs still cannot prevail on a spoliation argument because Plaintiffs have presented no

evidence that the “broom lady” allegedly destroyed the substance with a culpable state of mind.

It is well established in the Fifth Circuit that “‘[m]ere negligence is not enough [to impose an

adverse presumption based on spoliation], for it does not sustain an inference of consciousness of

a weak case.’”18 Accordingly, the evidence must show that a party had a dishonest, deceptive or


18 Moss v. Alcorn Cnty., No. 1:13-CV-00167-SA-DAS, 2015 WL 419655, at *4 (N.D. Miss. Feb. 2, 2015) (quoting
Vick v. Tex. Emp't Comm'n, 514 F.2d 734, 737 (5th Cir. 1975)) (emphasis added).

                                                    7
       Case 2:19-cv-12616-EEF-DMD Document 55 Filed 02/08/21 Page 8 of 11




culpable state of mind for the court to find that the party acted in bad faith. Thomas v. Tangipahoa

Par. Sch. Bd., No. CV 14-2814, 2016 WL 3542286, at *2 (E.D. La. June 29, 2016). Here, Plaintiffs

have presented absolutely no testimony, affidavits, or other evidence that even begins to suggest

that Walmart or any of its employees acted in bad faith or otherwise acted with a dishonest,

deceptive, or culpable state of mind. Plaintiffs’ argument for an adverse presumption based on

spoliation is therefore without merit.

    III.      The “Uncalled Witness Rule” Does Not Apply

           Finally, in furtherance of their efforts to avoid the clear requirements and burden of proof

imposed by La. R.S. 9:2800.6, Plaintiffs argue that they are entitled to some undefined

presumption regarding the “broom lady’s” activities due to the “uncalled witness rule.” The

uncalled witness rule provides that “if a party has it peculiarly within his power to produce

witnesses whose testimony would elucidate the transaction, the fact that he does not do it creates

the presumption that the testimony, if produced, would be unfavorable.” Herbert v. Wal–Mart

Stores, Inc., 911 F.2d 1044, 1047 (5th Cir.1990) (emphasis added) (quoting Graves v. United

States, 150 U.S. 118, 14 S.Ct. 40, 37 L.Ed. 1021 (1893)).19 However, the uncalled witness rule

creates only an inference, rather than a presumption, as incorrectly suggested by Plaintiffs. See

Hardy v. Shell Chem. Co., 693 F. Supp. 2d 611, 623 (E.D. La. 2010).

           The facts of this case, including the history of discovery in this matter, demonstrate the

total inapplicability of the uncalled witness rule. At the outset, Walmart has undertaken the

following investigative efforts to identify the “broom lady”:




19 Although in Herbert the Fifth Circuit opined that the rule was archaic and should have “no place in federal trials
conducted under the Federal Rules of Evidence and the Federal Rules of Civil Procedure,” the court observed that it
was bound by precedent and, as such, the rule still applied in the Fifth Circuit. 911 F.2d at 1047.

                                                         8
       Case 2:19-cv-12616-EEF-DMD Document 55 Filed 02/08/21 Page 9 of 11




-   8 current and former Walmart associates who were working on the day of the incident were

    deposed and testified that they did not know the identity of the “broom lady.”20

-   Walmart provided Plaintiffs with the list of all 90 female employees who worked at the subject

    store on April 5, 2019, between the hours of 8 a.m. and 3 p.m.,21 a time span which includes

    the subject accident which happened on that date at approximately 9:49 a.m.

-   Desmond Zeno, the store’s Manager, reviewed the surveillance footage of the incident and

    could not identify the “broom lady.”22

-   Additionally, Mr. Zeno and Max Pierre, Assistant Manager, reviewed the surveillance footage

    along with a list of female employees working on the morning of the subject incident. Through

    that process, they developed a list of 8 current and former employees who, based on

    characteristics such as physical appearance, could not be excluded as potentially being the

    “broom lady.” Walmart’s counsel provided this list to Plaintiffs’ counsel.23

-   Armed with this list, Plaintiffs filed a Motion to Continue this Motion for Summary Judgment

    (R. Doc. 22). In fact, Plaintiffs specifically stated that they required more time to respond to

    this Motion for Summary Judgment to depose Verellda Barra, Brandi Guyton, and Diamond

    Scott, three female associates disclosed to Plaintiffs as former employees who could not be

    excluded as possibly being the “broom lady.”




20 Exhibit B, Deposition of Ernest Everidge, p. 30; Exhibit C, Deposition of Brenda Kay, p. 26; Exhibit D, Deposition
of William Perkins, p. 48; Exhibit E, Deposition of Shelia Acker, p. 19; Exhibit F, Deposition of Dwayne Dantzler, p.
11-12; Exhibit G, Deposition of Lucretia Taylor, p. 54; Exhibit H, Affidavit of Ashante Martin; Exhibit I, Affidavit
of Raven Thomas.
21 Exhibit J, Walmart’s Answers to 3rd Set of Interrogatories and Responses to Requests for Admissions, Answer to
Interrogatory No. 2.
22 Exhibit K, Deposition of Desmond Zeno, at p. 55.
23 Exhibit L, September 30, 2020 correspondence to Plaintiffs’ counsel.

                                                         9
      Case 2:19-cv-12616-EEF-DMD Document 55 Filed 02/08/21 Page 10 of 11




-   This Court granted Plaintiffs’ Motion and continued the submission deadline on this Motion

    for Summary Judgment from December 2, 2020 to February 5, 2021 (R. Doc. 27). Yet,

    Plaintiffs never deposed Verellda Barra, Brandi Guyton, and Diamond Scott.

          As the above timeline makes clear, Walmart has fully cooperated in efforts to identify the

broom lady. Indeed, to the extent the “broom lady” was a Walmart employee, Walmart has

provided her name to Plaintiffs. Thus, there can be no valid argument that she has not been “made

available” to Plaintiffs so as to invoke the uncalled witness rule.

          Moreover, the uncalled witness rule does not apply where the witness in question is equally

available to both parties. Francois v. Diamond Offshore Co., No. CIV.A. 11-2956, 2013. WL

796728, at *2 (E.D. La. Feb. 26, 2013). Plaintiffs, who are seeking to invoke the uncalled witness

rule, necessarily have the burden of proving its application. Yet, the Eastern District has

specifically held that former employees are equally available witnesses and that the invocation of

the uncalled witness rule against the former employer is not appropriate.24 Here, Plaintiffs have

presented no proof whatsoever that the “broom lady” is a current Walmart employee. She therefore

cannot be considered to be under Walmart’s control, and the uncalled witness rule cannot apply.

    IV.      CONCLUSION

          For the foregoing reasons, and the reasons stated in Walmart’s Memorandum in Support,

this Court should grant Walmart’s Motion for Summary Judgment and dismiss Plaintiffs’ claims

against it with prejudice, at Plaintiffs’ cost.




24 See Francois v. Diamond Offshore Co., No. CIV.A. 11-2956, 2013 WL 796728, at *2 (E.D. La. Feb. 26, 2013)
(“As these witnesses are former Diamond employees, they are equally available to Plaintiff. Plaintiff could have
deposed these persons or subpoenaed them for trial, but has not done so. As a result, the Court will not instruct the
jury that any negative inference is to be drawn from Diamond's failure to call them at trial.”).


                                                         10
     Case 2:19-cv-12616-EEF-DMD Document 55 Filed 02/08/21 Page 11 of 11




                                      Respectfully submitted,

                                      /s/P. SINNOTT MARTIN
                                      ROY C. BEARD (#17461) (rcb@mcsalaw.com)
                                      QUINCY T. CROCHET (#30457) (qtc@mcsalaw.com)
                                      P. SINNOTT MARTIN (#37218) (psm@mcsalaw.com)
                                      MCCRANIE, SISTRUNK, ANZELMO, HARDY
                                      McDANIEL & WELCH
                                      909 Poydras Street, Suite 1000
                                      New Orleans, La. 70112
                                      (504) 831-0946
                                      ATTORNEYS FOR DEFENDANT, WALMART INC.


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing was filed electronically with the

Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all counsel by

operation of the Court’s electronic filing system this 5TH day of February, 2021.

                                    /s/P. SINNOTT MARTIN




                                                11
